AO 199A (Rev. 09/19/2018) Order Setting Conditions of Release (Modified)                                          Page 1 of 1

                                      UNITED STATES DISTRICT COURT
                                                      for the Southern District of California
                      United States of America                             )
                                       V.                                  )
                     Harsimran Singh Mashiana
                                   Defendant
                                                                           )
                                                                                                             FILED
                                                    PRETRIAL RELEASE ORDER
IT IS ORDERED that the defendant's release is subject to these conditions:                 AUG -i5 2019
                                            Mandatory Conditions
(1) The defendant must not violate federal, state, or local law during the period of¢a4~1H              t- ANIA
                                                                                                           >urv
(2) The defendant must cooperate in the collection of a DNA sample as authorized !Mi,I.~~~~~~~~-"".;;.;..-'
                                             Standard Conditions
                                                 (Each Standard Condition applies, unless stricken.)
(3)       The defendant must appear in court as ordered and surrender as directed to serve any sentence.
(4)       The defendant must not possess or attempt to possess a firearm, destructive device, or other dangerous
          weapon. The defendant must legally transfer all firearms, as directed by Pretrial Services.
(5)       The defendant must not use or possess a narcotic drug or other controlled substance without a lawful medical
          prescription. The defendant must not use or possess marijuana under any circumstances.
(6)       The defendant must report to the U.S. Pretrial Services Office (telephone (619) 557-5738) on the day of the
          initial court appearance or within 24 hours of the defendant's release from custody, whichever is later.
         Throughout this case, the defendant must report as directed by the Pretrial Services Office and follow all
         directions of the Pretrial Services Office.
(7)       The defendant must advise the Court or the Pretrial Services Office in writing of: ( 1) the defendant's current
         residence address and phone number, when first reporting to Pretrial Services; and (2) any new contact
         information, before making any change of residence or phone number.
(8)      The defendant must read this Pretrial Release Order and the "'Advice of Penalties and Sanctions" form, or
         have them read to the defendant in the defendant's native language. The defendant must acknowledge the
         defendant's understanding of all the pretrial release conditions and the penalties and sanctions for any
         violations, by signing the "Advice of Penalties and Sanctions" form.
(9)      Restrict travel to: ~ San Diego County          ~ Imperial County         D State of California
                               D CDCA (L.A., Orange, Riverside, San Bernardino, S.L.O., Santa Barbara, Ventura)
                               ~ Do not enter Mexico       D Other Travel Restriction:
                                                                                          -----------
                                                   Additional Conditions
(10)      D The defendant must reside with surety, family, or at a residence approved by Pretri~l 1S~rv_35>s.
(11)      D (a) The defendant is released on personal recognizance.                              (~
          ~ (b) The defendant must execute an appearance bond in the amount of$ 5,000.00 that is:
               D Unsecured.
               ~ Secured, as set forth below. The Court finds that an unsecured bond will not reasonably assure the
                  defendant's appearance as required and/or will endanger the safety of another person or the community.
                  Security: ~ The co-signature of 1 financially responsible and related adult.
                            ~ A cash deposit with the Court of$ 50%.
                            D A cash bond and/or a bail bond by an approved, solvent corporate surety. A corporate
                               bail bond must cover all conditions of release, not just appearances.
                               •
                               Other:
                                      -----------------------------
( l 2)   ~ Other conditions: If released on bond, surety at his/her own expense must provide housing and
         transportation to and from court for defendant.

                   Dated: M9/26t,
                               cc1,1iq                                         ~~_)
                                                                            Honorable R u ~             onnegro
                                                                            United States Magistrate Judge
